The opinion of the court was delivered by
Burch, J.:
In plaintiff’s brief the following question was propounded:
“Did the probate court of Saline county, Kansas, have any authority to appoint as administrator of this estate the said M. E. Peck, who was indebted to said estate at the time of his appointment?”
The question is so well answered by the opinion in the case of Ekblad, Adm’r, v. Hanson, 85 Kan. 541, 117 Pac. 1028, cited in defendant’s brief, the court did not deem it necessary to mention the matter in the original opinion. Plaintiff asks for a rehearing. A rehearing is denied on the authority of the case cited. There is nothing inherently vicious in allowing an estate to be administered by.one indebted to it, as there is in a guardian making a loan to himself of his ward’s funds. (Sowers v. Pollock, 112 Kan. 599, 212 Pac. 103.) This being true the probate court had jurisdiction tc make the appointment, and exercise of its jurisdiction was not sub> ject to collateral attack.